 

Case 4:19-cr-00220 Document 21 Filed on 10/03/19 in TXSD_ Page 1 of 16

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS

HOUSTON DIVISION

UNITED STATES OF AMERICA '§
Vv. § CRIMINAL NO. 4:19-CR-220
OCAL JOHN MILLER, §
Defendant §
PLEA AGREEMENT |.

The United States of America, by and through Ryan K. Patrick, United States Attomey for
the Southern District of Texas, and Sherri L. Zack, Assistant United States Attorney, and the
defendant, Ocal John Miller (“Defendant”), and Defendant's counsel, J oshua Lake, pursuant to
Rule 11(c)(1)(A) of the Federal Rules of Criminal Procedure, state that they have entered into an
agreement, the terms and conditions of which are as follows:

Defendant's Agreement |

1. Defendant agrees to plead guilty to Counts 2 and 3 of the Indictment. Count 2 charges
| Defendant with Receipt of Child Pornography, in violation of Title 18, United States Code,
Section 2252(a)(2)(B) & 2252(b)(1). Count 3 charges Defendant with Possession of Child
Pornography, in violation of Title | 1 8, Unied States Code, Section 2252A(a)(5)(b) &
2252A(b)(2). Defendant, by entering this plea, agrees that he is waiving any right to have the facts
that the law makes essential to the punishment either charged in the indictment, or proved to a jury

or proven beyond a reasonable doubt.
 

Case 4:19-cr-00220 Document 21 Filed on 10/03/19 in TXSD Page 2 of 16°

Punishment Range

2. The statutory maximum penalty for a violation of Title 18, United States Code,
Section 2252(a)(2)(B) & 2252(b)(1), is imprisonment for not less than 5 years and not more than
20 years and a fine of not more than $250,000.00. The statutory maximum penalty for a violation
of Title 18, United States Code, Section 2252A(a)(5)(b) & 2252A(b)(2), is imprisonment up to 10
- years and a fine of not more than $250,000.00. Additionally, under Counts 2 and 3, Defendant may
receive a term of supervised release after imprisonment of no less than 5 years and up to life. See
Title 18, United. States Code, sections 3559(a)(:) and 3583(k). Defendant acknowledges and
understands that if he should violate the conditions of any period of supervised release which may
be imposed as part of his sentence, then Defendant may be imprisoned for the entire term of
supervised release, without credit for time already served on the term of supervised release prior
to such violation, See Title 18, United Stated Code, sections 3559(a)(3) and 3583(k). Defendant
understands that he cannot have the imposition or execution of the sentence suspended, nor is he
eligible for parole. |

Mandatory Special Assessment

3. Pursuant to Title 18, United States Code, section 3013(a)(2A), immediately after
. sentencing, Defendant will pay to the Clerk of the United States District Court a special assessment
in the amount of one hundred dollars ($100.00) per count of conviction. The payment will be by
cashier’s check or money order, payable to the Clerk of the United States District Court, c/o District
Clerk’s Office, P.O. Box 61010, Houston, Texas 77208, Attention: Finance. |

4. Pursuant to Title 18, United States Code, Section 3014(a)(3), if the court determines

| that the Defendant is a non-indigent person, the Defendant will pay to the Clerk of the United
 

 

 

Case 4:19-cr-00220 Document 21 Filed on 10/03/19 in TXSD Page 3 of 16

States District Court a special assessment in the amount of five thousand dollars ($5 000.00) per
count of conviction. The payment will be by cashier’s check or money order, payable to the
Clerk of the United States District Court, c/o Distzict clerk’s Office, P.O. Box 61010, Houston,
TX 77208, Attention: Finance.
Immigration Consequences

5. Defendant recognizes that pleading guilty may have consequences with respect to his
immigration status if he is not a citizen of the United States. Defendant understands that if he is
not a citizen of the United States, by pleading guilty he may be removed from the United States,
denied citizenship, and denied admission to the United States in the future. Defendant’s attorney
_ has advised Defendant of the potential immigration consequences resulting from Defendant’s plea
of guilty.

Waiver of Appeal and Collateral Review

6. Defendant is aware that Title 28, United States Code, section 129 1, and Title 18, United
States Code, section 3742, afford a defendant the right to appeal the conviction and sentence
imposed. Defendant is also aware that Title 28, United States Code, section 2255, affords the right
‘to contest or “collaterally attack” a conviction or sentence after the judgment of conviction and
sentence has become final. Defendant knowingly and voluntarily waives the right to appeal or
“collaterally attack” the conviction and sentence, except that Defendant does not waive the right
to raise a claim of ineffective assistance of counsel on direct appeal, if otherwise permitted, or on
collateral review in a motion under Title 28, United States Code, section 2255. . In the event

Defendant files a notice of appeal following the imposition of the sentence or later collaterally
Case 4:19-cr-00220 Document 21 Filed on 10/03/19 in TXSD Page 4 of 16

attacks his conviction or sentence, the United States will assert its rights under this agreement and
seek specific performance of these waivers.

7. In agreeing to these waivers, Defendant is aware that a sentence has not yet been
determined by the Court. Defendant is also aware that any estimate of the possible sentencing
range under the sentencing guidelines that he may have received from his counsel, the United
States or the Probation Office, is a prediction and not a promise, did not induce his/her guilty plea,
and is not binding on the United States, the Probation Office or the Court. The United States does
not make any promise or representation concerning what sentence the defendant will receive. -
Defendant further understands and agrees that the United States Sentencing Guidelines are
“effectively advisory” to the Court. See United States v Booker, 543 U.S. 220 (2005).
Accordingly, Defendant understands that, although the Court must consult the ‘Sentencing |
Guidelines and must take them into account when sentencing Defendant, the Court is not bound
to follow the Sentencing Guidelines nor sentence Defendant within the calculated guideline range.

8. Defendant understands and agrees that cach and all waivers contained in the Agreement
are made in exchange for the concessions made by the United States in this plea agreement.

- The United States’ Agreements

9. The United States agrees to each of the following:

(a) If Defendant pleads guilty to Counts 2 and 3 of the indictment and persists

in that plea through sentencing, and if the Court accepts this plea agreement, the

United States will move to dismiss any reraaining counts of the indictment at the

time of sentencing;

(b) If the Court determines that Defendant qualifies for an adjustment under

section 3E] .1(a) of the United States Sentencing Guidelines, and the offense level.

prior to operation of section 3E1.1(a) is 16 or greater, the United States will move

under section 3E1.1(b) for an additional cne-level reduction because Defendant

timely notified authorities of his intent to plead guilty, thereby permitting the

4
Case 4:19-cr-00220 Document 21 Filed on 10/03/19 in TXSD Page 5 of 16

United States to avoid preparing for trial and permitting the United States and the
Court to allocate their resources more efficiently.

Agreement Binding - Southern District of Texas Only

10. The United States Attorney’s Office for the Southern District of Texas agrees that it
will not further criminally prosecute Defendant in the Southern District of Texas for offenses
arising from conduct charged in the indictment. This plea agreement binds only the United States
Attorney’s Office for the Southern District of Texas and Defendant. It does not bind any other
United States Attorney’s Office. The United States Attorney’s Office for the Southem District of ©
Texas will bring this plea agreement and the full extent of Defendant’s cooperation to the attention
of other prosecuting offices, if requested.

United States’ Non-Waiver of Appeal |

11. The United States reserves the right to carry out its responsibilities under guidelines
sentencing. Specifically, the United States reserves the right: |

(a) to bring its version of the facts of this case, including its evidence file and

any investigative files, to the attention of the Probation Office in connection with

that office’s preparation of a presentence report;

(b) to set forth or dispute sentencing factors or facts material to sentencing; :

(cy - to seek resolution of such factors cr facts in conference with Defendant's
counsel and the Probation Office;

(d) to file a pleading relating to these issues, in accordance with section 6A1.2
of the United States Sentencing Guidelines and Title 18, United States Code,
section 3553(a); and

_(e) to appeal the sentence imposed or the manner in which it was determined. . |
Case 4:19-cr-00220 Document 21. Filed on 10/03/19 in TXSD Page 6 of 16:

Sentence Determination

12. Defendant is aware that the sentence will be imposed after consideration of the United
States Sentencing Guidelines and Policy Statements, which are only advisory, as well as the
provisions of Title 18, United States Code,. Section 3553(a). Defendant nonetheless
acknowledges and agrees that the Court has authority to impose any sentence up to and including
the statutory maximum set for the offense(s) to which Defendant pleads guilty, and that the
sentence to be imposed is within the sole discretion of the sentencing judge after the Court has
consulted the applicable Sentencing Guidelines. Defendant understands and agrees that the
parties’ positions regarding the application of the Sentencing Guidelines do not bind the Court and
‘that the sentence imposed is within the discretion of the sentencing judge. If the Court should
impose any sentence up to the maximum established by statute, or should the Court order any or
all of the sentences imposed to run consecutively, Defendant cannot, for that reason alone,
withdraw a guilty plea, and will remain bound to fulfill all of the obligations under this plea
agreement.

Rights at Trial

13. Defendant understands that by entering into this agreement, he surrenders certain
rights as provided in this plea agreement. Defenclant understands that the rights of a defendant —
include the following: .

(a) If Defendant persisted in a plea of not guilty to the charges, defendant would

have the right to a speedy jury trial with the assistance of counsel. The trial may

be conducted by a judge sitting without a jury if Defendant, the United States, and

the court all agree.

(b)  Atatrial, the United States would be required to present witnesses and other
evidence against Defendant. Defendant would have the opportunity to confront

6
Case 4:19-cr-00220 Document 21 Filed on 10/03/19 in TXSD Page 7 of 16

those witnesses and his attorney would be <llowed to cross-examine them. In turn,

Defendant could, but would not be required to, present witnesses and other

evidence on his own behalf. If the witresses for Defendant would not appear.

voluntarily, he could require their attendance through the subpoena power of the

court; and ,

(c) Ata trial, Defendant could rely on a privilege against self-incrimination and

decline to testify, and no inference of guilt could be drawn from such refusal to

testify. However, if Defendant desired to do so, he could testify on his own behalf.

Factual Basis for Guilty Plea

14. Defendant is pleading guilty because he is in fact guilty of the charges contained in
Counts 2 and 3 of the Indictment. If this case were to proceed to trial, the United States could |
prove each element of the offenses beyond a reasonable doubt. The following facts, among others
would be offered to establish the Defendant's guilt:

_ In April of 2017, Homeland Security Inves:igations (HSI) Galveston received
_information from the National Center for Missing and Exploited Children (NCMEC) concerning

a report from Microsoft. Microsoft reported suspicious nude images of children being
transmitted through their platform Skype. After reviewing the images,
Microsoft, who owns the Skype platform, made three reports to NCMEC concerning a customer
using Skype to distribute images of young nude boys via the internet. The titles of the images
were: tmpAD2D.jpg, tmp5F44.jpg, and tmp4747.jpg. The images depicted a nude prepubescent
minor 9-11 year old boy seated on blue fabric with his legs spread apart exposing his erect penis
for the camera’s view and three nude prepubescent 13-15 year old minors seated on a beach
facing the camera with their legs spread apart exposing their penises for the camera’s view. The

third image appears to be a duplicate of the second image. The investigation was conducted by

_ Special Agent (SA) Lewis and Webster Police Department Detective Nettles. Various —
Case 4:19-cr-00220 Document 21 Filed on 10/03/19 in TXSD Page 8 of 16

subpoenas were issued which lead to the residence of Ocal J. Miller in Seabrook, Texas.

The customer information associated with the account included the Skype screen names
tim.marshall754, tim.marshall64 and live:ocal_ 28. The Internet Protocol (IP) address associated
with the account was 216.80.135.107. This IP addressed was owned by Comeast but managed
by Earthlink. .In October of 2017, Earthlink respcnded to an inquiry seeking to know what
customer was using the above IP address on August 12, 2016, the date and time of the |
distribution reported by Microsoft. |

Earthlink indicated that the subscriber was Ocal j . Miller at a specific address in
Seabrook. Comcast responded with the same infcrmation. The Microsoft report indicated that
a Skype customer using the screen name tim.marshall754 distributed the file named
tmpAD2D.jpg on July 28, 2016. On August 12, 2016, tim.marshall64 distributed the file named
tmp5F44.jpg. On September 30, 2016, the user known as live:ocal_28 distributed the file
named tmp4747.jpg. Records were obtained for the two IP addresses associated with the
distribution by these users of the above referenced child pornography. . All of the responses
indicated the IPs resolved to the residence of Ocal J. Miller. -

An investigation into this individual revealed he was at one time the Mayor Pro Tem of
Seabrook, Texas and had a long history, over 20 years, in law enforcement. Surveillance was
conducted at the residence. | |

A federal search warrant was presented to and granted by United States Magistrate J udge
Stephen Smith. The search warrant was executed on March 30, 2017. After securing the home
. and escorting Ocal Miller outside the residence, agents were able to search the home.

Detective Cox of the Pearland Police Department, observed a computer in an office. On the
Case 4:19-cr-00220 Document.21 Filed on 10/03/19 in TXSD Page 9 of 16

screen of the computer was a queued up video of a young male masturbating. The computer
was a laptop hooked upto a larger external monitor with a white thumb drive plugged into it.
While the home was being searched, Detective Arnold and SA Lewis encountered Miller.
Shortly thereafter, his partner, Mr. Murphy arrivecl. Murphy identified the devices in the home
_and stated no one else had access to the computers but he and Miller. Murphy did not know
anything about the white thumb drive. Murphy did indicate that he believed Miller used Skype.
Det. Cox conducted a forensic preview. During that preview he observed the file
structure on the “patriot” thumb drive.’ The titles of the majority of the files were consistent
‘ with child pornography images/videos and someone who has a sexual interest in children.
Numerous computers, digital media and storage devices were seized. Detective Vlasek
examined the seized items and found child pornog-aphy images/videos on the following devices:
IBM thinkpad’s Seagate hard drive, s/n W6235HNS5 (made in China), Apple iPhone 6s model
A1688, s/n FFMRQBASGRY9 (made in China), Western Digital hard drive, s/n
~WMAM97059487 (made in Thailand), Patriot Glyde 128GB flash drive (made in Taiwan or
| California), and Memorex DVD-R (made in Taiwan or India). In addition to the child
pomography images/videos, the examination of the iPhone revealed thousands of text and chat -
messages that indicated the persons engaging in the chats/texts had a sexual interest in children.
_ The conversations included sexual interests, preferences and what they had to trade or share.
Some of the exchanges included links to cloud storage accounts. A search warrant was
executed on the Dropbox account linked to the Defendant and it contained images/videos of
child pornography. | |

Based on the investigation and forensic analysis it was determined that Miller distributed
Case 4:19-cr-00220 Document 21 Filed on 10/03/19 in TXSD Page 10 of 16

child pornography images and videos via Skype, to Dropbox, via Dropbox links, and through
Kik between June 28, 2016 through February 16, 2017, Miller received child pornography
between January 21, 2016 and October 16, 2016, via Skype, Kik Messenger.and Dropbox links.
Miller possessed child pornography on March 30, 2017. All the devices were manufactured
outside the state of Texas and the internet, a means and facility of interstate and foreign
commerce, was used to facilitate these crimes. |
Breach of Plea Agreement

15. If Defendant should fail in any way to fulfill completely all of the obligations under
‘this plea agreement, the United States will be released from its obligations under’ the plea
agreement, and Defendant’s plea and sentence vill stand. If at any time Defendant retains,
conceals, or disposes of assets. in violation of this plea agreement, or if Defendant knowingly
withholds evidence or is otherwise not completely truthful with the United States, then the United
States may move the Court to set aside the guilty pl2a and reinstate prosecution. Any information
and documents that have been disclosed by Defendant, whether prior to or subsequent to this plea
agreement, and all leads derived therefrom, will be used against defendant in any prosecution.

Restitution, Forfeiture, and Fines — Generally

16. This Plea Agreement is being entered into by the United States on the basis of |
Defendant’s express representation that he will make a full and complete disclosure of all assets
" over which he exercises direct or indirect control, or in which he has any financial interest.
Defendant agrees not to dispose of any assets or take any action that would effect a transfer of
property in which he has an interest, unless Defendant obtains the prior written permission of the |

United States.

10
Case 4:19-cr-00220 Document 21 Filed on 10/03/19 in TXSD Page 11 of 16

17. Defendant agrees to make complete financial disclosure by truthfully executing a
sworn financial statement (Form OBD-500 or sirailar form) within 14 days of signing this plea
agreement. Defendant agrees to authorize the release of all financial information requested by
the United States, including, but not limited to, executing authorization forms permitting the
United States to obtain tax information, bank account records, credit histories, and social security
information, Defendant agrees to discuss and answer any questions by the United States relating
to Defendant’s complete financial disclosure.

18. Defendant agrees to take all.steps necessary to pass clear title to forfeitable assets to
the United States and to assist fully in the collection of restitution and fines, including, but not
limited to, surrendering title, executing a warranty deed, signing a consent decree, stipulating to
facts regarding the transfer of title and the-basis for the forfeiture, and signing any other documents
necessary to effectuate such transfer. Defendant. also agrees to direct any banks which have
custody of his/her assets to deliver all funds and records of such assets to the United States.

19. Defendant understands that forfeiture, restitution, and fines are separate components
- of sentencing and are separate obligations. — | |

~ Restitution

20. Defendant agrees to pay full restitution to the victim(s) regardless of the count(s) of
conviction. Defendant stipulates and agrees that as a result of his criminal conduct, the victim(s)
incurred a monetary loss in an amount to be determined either before sentencing or within 90 days
of the sentencing hearing. Defendant understands and agrees that the Court will determine the
amount of restitution to fully compensate the victim‘s). Defendant agrees that restitution imposed .

by the Court will be due and payable immediately end that Defendant will not attempt to avoid or

11
Case 4:19-cr-00220 Document 21 Filed on 10/03/19 in TXSD Page 12 of 16

delay payment. Subject to the provisions of paragraph 6 above, Defendant waives the tight to
challenge in any manner, including by direct appzal or in a collateral proceeding, the restitution
order imposed by the Court. |

| Forfeiture

21. Defendant stipulates and agrees that the property listed in the Indictment’s Notice of
Forfeiture (and in any supplemental Notices) is subject to forfeiture, and Defendant agrees to the

- forfeiture of that property. |

22. Defendant agrees to waive any and all interest in any asset which is the subject of a
related administrative or judicial forfeiture proceeding, whether criminal or civil, federal or state.

23. Defendant consents to the order of forfeiture becoming final as to Defendant
immediately following this guilty plea, pursuent to Federal Rule of Criminal Procedure
32.2(b)(4)(A).

| 24. Subject to the provisions of paragraph 6 above, Defendant waives the right to
challenge the forfeiture of property in any manner, including by direct appeal or in a collateral
| proceeding. |
Fines"

25. Defendant understands that under the Sentencing Guidelines the Court is permitted to
order Defendant to pay a fine that is sufficient to reimburse the government for the costs of any
imprisonment or term of supervised release, if any. Defendant agrees that any fine imposed by
the Court will be due and payable immediately, and Defendant will not attempt to avoid or delay

_ payment. Subject to the provisions of paragraph 6 above, Defendant waives the right to challenge

the fine in any manner, including by direct appeal or in a collateral proceeding.

12
Case 4:19-cr-00220 Document 21° Filed on 10/03/19 in TXSD_ Page 13 of 16

Notification of the Sex Offender Registration and Notification Act
26. Defendant has been advised, and understands, that under the Sex Offender
Registration and Notification Act, a federal law, he must register and keep the registration current |
in each of the following jurisdictions: where he rasides; where he is an employee; and where he
isa student. The Defendant understands that the -equirements for registration include providing
his name, his residence address and the names and addresses of any places where he is or will be
an employee or a student, among other information. The Defendant further understands that the
requirement to keep the registration current includes informing at least one jurisdiction in which
he resides, is an employee, or is a student not later than three (3) business days after any change
of residence, employment, or student status. Defendant has been advised, and understands, that
failure to comply with these obligations subjects kim to prosecution for failure to register under

federal law, 18 U.S.C. §2250, which is punishable by a fine or imprisonment, or both.

13 ok

 
Case 4:19-cr-00220 Document 21 Filed on 10/03/19 in TXSD Page 14 of 16

Complete Azreement
27. This written plea agreement, consisting of 16 pages, including the attached addendum
of Defendant and his attorney, constitutes the complete plea agreement between the United States,
Defendant, and Defendant’s counsel. No promises or representations have been made by the
United States except as set forth in writing in this plea agreement. Defendant acknowledges that
no threats have been made against him and that he is pleading guilty freely and voluntarily because
he is guilty.

28. Any modification of this plea agreement must be in-writing and signed by all

Biled at 1 oe SLO Texas, on, OLRebur > | , 2019.
Oud Yow (Yule

; Defendant /
Subscribed and sworn to before me on Odeo b tf 3 , 2019,

_ parties.

DAVID J. BRADLEY, Clerk
UNITED Se DISTRICT CLERK

mm —Z “

. uty United States District Clerk
APPROVED: .

Ryan K. ra oo

 

   

 

Sherri L. Zack --Paut Charles Loort ef ny Fs. dome wo
Assistant United StafesAttorney . Attorney for Defendant
Southern District of Texas
Case 4:19-cr-00220 Document 21 Filed on.10/03/19 in TXSD Page 15 of 16

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF TEXAS

HOUSTON DIVISION
UNITED STATES OF AMERICA §
§ a
v. § CRIMINAL NO. 4:19-CR-220
OCAL JOHN MILLER, §
§

Defendant

PLEA AGREEMENT -- ADDENDUM

Ihave fully explained to Defendant his/her. rights with respect to the pending indictment. I |

have reviewed the provisions of the United States Sentencing Commission’s Guidelines Manual
_and Policy Statements and I have fully and carefully explained to Defendant the provisions of |
those Guidelines which may apply in this case. I have also explained to Defendant that the
Sentencing Guidelines are only advisory and the court may sentence Defendant up to the maximum
allowed by statute per count of conviction. Further, I have carefully reviewed every part of this
plea agreement with Defendant. To my knowledge, Defendant’s decision to enter into this

agreement is an informed and voluntary one.

Led, J0/3/)/9

Action orney for Defend ant Date

 

I have consulted with my attorney and fully understand all my rights with respect to the
15 .

 
Case 4:19-cr-00220 Document 21 Filed on 10/03/19 in TXSD Page 16 of 16

indictment pending against me. My attorney has fully explained, and I understand, all my rights

with respect to the provisions of the United States Sentencing Commission’s Guidelines Manual |

which may apply in my case. I have read and carefully reviewed every part of this plea agreement

with my attorney. I understand this agreement and I voluntarily agree to its terms.

Dn (nila) — Dbobee s, a7

Defendant . Date

 

16

 
